283 S.W.3d 310 (2009)
Deatonne D. JOHNSON, Movant/Respondent,
v.
STATE of Missouri, Respondent/Appellant.
No. ED 91968.
Missouri Court of Appeals, Eastern District, Division Three.
May 26, 2009.
Christopher A. Koster, Shaun J. Mackelprang, Karen Louise Kramer, Jayne T. Woods, Jefferson City, MO, for Respondent/Appellant.
Michelle Murphy Rivera, Saint Louis, MO, for Movant/Respondent.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
The State of Missouri appeals from the motion court's order and judgment granting of Deatonne D. Johnson's (Movant) amended Motion to Vacate, Set Aside or Correct Judgment and Sentence filed pursuant to Missouri Rule of Criminal Procedure 24.035. We have reviewed the briefs of the parties and the record on appeal and conclude the motion court's findings and conclusions are not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We *311 affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).